DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/2020, 9/4/2020, 5/15/2020, 3/3/2020, 8/8/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka JP 2013127400 (see attached document).
([0003]; Figure 1) for inspecting an inspection object including sheet members having peripheral portions (Figure 1, #34 and #34 are sheets), the peripheral portions being joined together at a first location (Figure 1, #32 and #34 are joined via #36 in a first location), and the sheet members being not joined together at a second location which is adjacent to the first location (Figure 1, #32 and #34 are not joined in areas adjacent to #36), the method comprising: outputting ultrasonic waves to an inspection target region in the peripheral portions; and receiving the ultrasonic waves that have passed through the inspection target region (Figure 1, #10 is the transmitter and #20 is the receiver).” Yutaka does not explicitly teach “the inspection target region being set according to a boundary line between the first location and the second location”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to set the ultrasonic emitter and receiver so that “the inspection target region being set according to a boundary line between the first location and the second location”. The ultrasonic system of the prior art operates in the same manner as the ultrasonic system of the claimed invention. Since the prior art has an ultrasonic transducer and receiver, it is capable of focusing the energy onto the boundary between the first and second location with expected results. This would allow the user to measure the bonding strength between the sheets at the first and second location. Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)).

As to claims 2 and 7, Yukata teaches “wherein the outputting the ultrasonic waves comprises outputting ultrasonic waves at each of a plurality of inspection locations while a ([0013]; Figure 1 is an ultrasonic inspection system that is inspect at a plurality of inspection locations. It would have been obvious to one of ordinary skill in the art before the filing of the invention to either move the emitter or receiver to inspect a plurality of locations or move the sheets).”

As to claim 3, Yutaka teaches “generating data showing a relationship between positions of the peripheral portions and presence or absence of a defect in the positions (Figure 10; [0042]), by using a relationship between the positions and signal intensities of the ultrasonic waves that have passed the positions ([0032]), the positions being arranged along the width direction (Element #44 is an image processing unit which generates and displays data received from the system; [0013]).”

As to claim 4, Yutaka teaches “setting, as the inspection target region, a location that is at least a predetermined distance to inside in a width direction of the peripheral portions from an end of the peripheral portions, the width direction being orthogonal to the boundary line ([0013][ [0014]. Since the user can move the emitter and receiver relative to the sheets being measured, it would have been obvious to one of ordinary skill in the art to set an inspection area determined by distance from a first and second location. This would allow the user to move the measuring elements to a desired measurement location).”

([0004] teaches the operational frequency range of the system which is 50 kHz to 100MHz. It would be obvious to one of ordinary skill in the art to change the input frequency depending on the thickness of the sheet being inspected. As the thickness of the sheet varies over distance, the frequency may have to be changed to compensate for the energy loss ultrasonic signals experience in thicker materials. Based on the elements taught by the prior art, one of ordinary skill could determine the position/location of testing based on the frequency being used.  All of this is dependent on the measured sheet, which can vary, and furthermore it is obvious to try a known measuring method on various materials).”

	As to claim 6, Yutaka teaches “An ultrasonic inspection device ([0003]) for inspecting an inspection object including sheet members having peripheral portions (Figure 1, #34 and #34 are sheets), the peripheral portions being joined together at a first location, and the sheet members being not joined together at a second location which is adjacent to the first location (Figure 1, #32 and #34 are joined via #36 in a first location), the device comprising: a transmitter that outputs ultrasonic waves to an inspection target region in the peripheral portions, and a receiver that receives the ultrasonic waves that have passed through the inspection target region (Figure 1, #10 is the transmitter and #20 is the receiver).” Yutaka does not explicitly teach “the inspection target region being set according to a boundary line between the first location and the second location”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to set the ultrasonic emitter and receiver so that “the inspection target region being set 

	As to claim 8, Yutaka teaches “a controller that generates data showing a relationship between positions of the peripheral portions and presence or absence of a defect in the positions, by using a relationship between the positions and signal intensities of the ultrasonic waves that have passed the positions, the positions being arranged along the width direction ([0019] teaches the structural elements that work in combination to aid in scanning a sheet, receiving signals from the receiver to be analyzed, analyze the signals and generate an image based on the received signals).”

As to claim 9, Yutaka teaches “an inspecting unit that sets, as the inspection target region, a location that is at least a predetermined distance to inside in a width direction of the peripheral portions from an end of the peripheral portions, the width direction being orthogonal to the boundary line ([0019] teaches the structural elements that work in combination to aid in scanning a sheet, receiving signals from the receiver to be analyzed, analyze the signals and generate an image based on the received signals; [0013]; [0014]).”
([0019]; ([0004] teaches the operational frequency range of the system which is 50 kHz to 100MHz. It would be obvious to one of ordinary skill in the art to change the input frequency depending on the thickness of the sheet being inspected. As the thickness of the sheet varies over distance, the frequency may have to be changed to compensate for the energy loss ultrasonic signals experience in thicker materials. Based on the elements taught by the prior art, one of ordinary skill could determine the position/location of testing based on the frequency being used.  All of this is dependent on the measured sheet, which can vary, and furthermore it is obvious to try a known measuring method on various materials).”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863